DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 August 2021 has been entered.
 
Claim Interpretation
Attention is directed to MPEP 904.01 [R-08.2012].
The breadth of the claims in the application should always be carefully noted; that is, the examiner should be fully aware of what the claims do not call for, as well as what they do require. During patent examination, the claims are given the broadest reasonable interpretation consistent with the specification. See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997). See MPEP § 2111 - § 2116.01 for case law pertinent to claim analysis.


It is noted with particularity that narrowing limitations found in the specification cannot be inferred in the claims where the elements not set forth in the claims are linchpin of patentability.  In re Philips Industries v. State Stove & Mfg. Co, Inc., 186 USPQ 458 (CA6 1975).  While the claims are to be interpreted in light of the specification, it does not follow that Ex parte Oetiker, 23 USPQ2d 1641 (BPAI, 1992).  In added support of this position, attention is directed to MPEP 2111 [R-11.2013], where, citing In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969),   is stated:
The court explained that “reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim.” The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.

Additionally, attention is directed to MPEP 2111.01 [R-07.2015], wherein is stated:
II.   IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION

“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). 

Attention is also directed to MPEP 2111.02 II.  As stated herein:
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete 


Attention is directed to MPEP 2111.  As stated therein:
During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:


The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1). (Emphasis added).


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Standard for Obviousness.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Attention is directed to In re Jung, 98 USPQ2d 1174, 1178 (Fed. Cir. 2011) wherein is stated:
There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection. This court declines to create such a burdensome and unnecessary requirement. “[Section 132] does not mandate that in order to establish prima facie anticipation, the PTO must explicitly preempt every possible response to a section 102 rejection. Section 132 merely ensures that an applicant at least be informed of the broad statutory basis for the rejection of his claims, so that he may determine what the issues are on which he can or should produce evidence.” Chester, 906 F.2d at 1578 (internal citation omitted). As discussed above, all that is required of the office to meet its prima facie burden of production is to set forth the statutory basis of the rejection and the  reference or references relied upon in a sufficiently articulate and informative manner as to meet the notice requirement of § 132. As the statute itself instructs, the examiner must “notify the applicant,” “stating the reasons for such rejection,” “together with such 


Attention is directed to the decision in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007):
When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

It is further noted that prior art is not limited to the four corners of the documentary prior art being applied.  Prior art includes both the specialized understanding of one of ordinary skill in the art, and the common understanding of the layman.  It includes “background knowledge possessed by a person having ordinary skill in the art. . . [A] court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1396.
Suggestion, teaching or motivation does not have to be explicit and “may be found in any number of sources, including common knowledge, the prior art as a whole or the nature of the problem itself’” Pfizer, Inc. v. Apotex, Inc. 480 F.3d 1348, 82 USPQ2d 1321 (Fed. Cir. 2007) citing Dystar Textilfarben GMBH v. C. H. Patrick Co., 464 F.3d 1356 (Fed. Cir. 2006).

Claims 104-114, 119-121, and 134-137 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics.
Gefrides et al., disclose a method of decontaminating PCR consumables, e.g., PCR buffers, using UV irradiation as well as autoclaving (heat).  As stated in the abstract:
We report a systematic study of UV and autoclave treatments on the persistence of DNA from saliva. This study was undertaken to determine the best decontamination strategy for the removal of DNA from laboratory consumables.  We have identified autoclave and UV irradiation procedures that can eliminate nanogram quantities of contaminating DNA contained within cellular material. Autoclaving is more effective than UV irradiation because it can eliminate short fragments of contaminating DNA more effectively. Lengthy autoclave or UV irradiation treatments are required.

The aspect of using both heat and UV irradiation to eliminate contaminating nucleic acids from PCR consumables is deemed to meet a limitation of claims 134, 135, and 136.
The fact that the buffer is heated/autoclaved for a period of time prior to use/shipment, yet was not kept at an elevated temperature indefinitely is deemed to constitute the sample was cooled.  Such is deemed to fairly suggest a limitation of claim 137.
The aspect of using saliva samples from human sources is deemed to meet the requirement that the DNA be double stranded (claim 119 and 120). 
Gefrides et al., at page 91, left column, fourth paragraph, teach using various commercially-available amplification kits.  As seen therein, “[e]xtracted DNA from treated and control samples was quantified using the Quantifier® Human DNA Quantification Kit following the manufacturer’s specifications.  The equivalent of 1 ng DNA or up to 10 µl of extracted DNA (if less than 0.1 ng/µl) was amplified…”  Clearly, if one is performing PCR, and is using a kit, the nucleic acid must be in an “analysis buffer”, else, the reaction would not be occurring. Such is deemed to meet the requirement of claim 104 in that the method requires the use of “a nucleic acid analysis buffer”.   
Gefrides et al., at page 91, left column, last paragraph, bridging to right column, teach:
For killing of bacteria or yeast, sterilization and decontamination can be considered the same thing. In forensic biology laboratories, the contaminant of concern is human DNA either in its extracted or cellular form. While there are many methods available for germicidal sterilization, only a few can be performed by laboratories. Sterilization techniques such as some forms of irradiation (gamma, beta, e-beam) and ethylene oxide treatment must be performed by specialized treatment facilities.  (Emphasis added)
.
The aspect of using gamma irradiation so to decontaminate the PCR buffer is deemed to meet limitations of claims 112-114. 
Gefrides et al., page 93, right column, last paragraph, teach:
Autoclaving was more effective than UV irradiation at eliminating small fragments of contaminating DNA (<200 bp)…

The aspect that one is eliminating “small fragments”, which are defined as being less than 200 bp, is deemed to fairly meet the limitation of claim 107 that the sequences be “less than 75 nucleotides in length”.
As noted above, Gefrides et al., teach repeatedly of decontaminating “consumables” used in performing PCR.  While Gefrides et al., teach decontamination of both reaction mixtures and devices/means for performing the assay, they have not been found to use the term “analysis buffer” in identifying the liquid component of a kit that had been treated so to effect decontamination.
Chaubron et al., at paragraph [0176], teach:
[0176] Those skilled in the art will also be aware of the problems of contamination of a PCR by the nucleic acid from bacteria previously present in water used for buffer and resulting in non specific amplification or background.  Methods to reduce these problems are provided by using adequate buffer, reagents and enzymes to avoid nucleic acid strand fragments with a size higher than 100 bp. All reagents used in the RT PCR reaction have to be processed before using. (Emphasis added)


In view of such teachings, it would have been obvious to one of ordinary skill in the art at the time of the invention to apply the method of Gefrides et al., to the analysis buffer used in the polymerase chain reactions (PCR), and to do so such that contamination is removed.

Neither Gefrides et al., nor Chaubron et al., have been found to teach ligating double-stranded adaptors or performing a “sequencing assay”.
Dirks et al., teach ligating double-stranded adaptors to the target nucleic acid, which can be subjected to an amplification reaction.  As stated therein:
[0008] (b) ligating the restriction fragments thus obtained with a double-stranded synthetic oligonucleotide adapter, one end of which is compatible with one or both of the ends of the restriction fragments, to thereby produce tagged restriction fragments of the starting DNA; (Emphasis added)

[0009] (c) contacting the tagged restriction fragments under hybridizing conditions with one or more oligonucleotide primers; 

[0010] (d) amplifying the tagged restriction fragment hybridised with the primers by PCR or a similar technique so as to cause further elongation of the hybridised primers along the restriction fragments of the starting DNA to which the primers hybridised; and (Emphasis added)
[0011] (e) detecting, identifying or recovering the amplified or elongated DNA fragment thus obtained.  (Emphasis added)

The aspect of “identifying” the nucleic acid fragments is deemed to encompass sequencing.  In support of this position attention is directed to paragraph [0082]. As stated therein:
Such methods e.g. include sequencing of fragments obtained by inverse PCR.  (Emphasis added)

The aspect of sequencing the nucleic acids is deemed to meet a limitation of claim 104, step (d).
In view of the above presentation, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the methods of Gefrides et al., and Chaubron et al., whereby the target nucleic acid not only has double-stranded adaptors ligated thereto, but are also subjected to both an amplification reaction and a sequencing reaction.
In view of the intense interest in accurately and reproducibly detecting nucleic acids and determining the nucleotide sequence of same, said ordinary artisan would have been amply motivated.  In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above analysis and in the absence of convincing evidence to the contrary, claims 104-114, 119-121, and 134-137 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.).

Claims 115-118 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to s 104-114, 119-121, and 134-137 above, and further in view of US 2016/0032396 A1 (Diehn et al.) and US 2013/0261027 A1 (Li et al.).

See above for the basis of the rejection as it pertains to the disclosures of Gefrides et al., Chaubron et al., and Dirks et al.

Neither Gefrides et al., Chaubron et al., nor Dirks et al., have been found to teach the claimed properties of the adaptors being used.

Diehn et al., at paragraph [0120], describes many different formulations of adaptors and what they may be used for.  As stated therein:
The adaptor may comprise a plurality of oligonucleotides. The adaptor may comprise one or more deoxyribonucleotides. The adaptor may comprise ribonucleotides. The adaptor may be single-stranded. The adaptor may be double-stranded. The adaptor may comprise double-stranded and single-stranded portions. For example, the adaptor may be a Y-shaped adaptor. The adaptor may be a linear adaptor. The adaptor may be a circular adaptor. The adaptor may comprise a molecular barcode, sample index, primer sequence, linker sequence or a combination thereof. The molecular barcode may be adjacent to the sample index. The molecular barcode may be adjacent to the primer sequence. The sample index may be adjacent to the primer sequence. A linker sequence may connect the molecular barcode to the sample index. A linker sequence may connect the molecular barcode to the primer sequence. A linker sequence may connect the sample index to the primer sequence.  (Emphasis added)

Diehn et al., at paragraph [0729], teach:
[0729] The method may further comprise contacting the plurality of nucleic acids with a plurality of sequencing adaptors to produce a plurality of sequencer-adapted nucleic acids. Producing the plurality of sequencer-adapted nucleic acids may occur prior to attaching the adaptors to the plurality of nucleic acids.  Producing the plurality of sequencer-adapted nucleic acids may occur after amplification of the adaptor-modified nucleic acids. Producing the plurality of sequencer-adapted nucleic acids may occur prior to fragmenting the plurality of nucleic acids.

As is evidenced above, the order by which the adaptors are produced and ligated is a matter of obvious design choice.
Li et al., at paragraph [0007], teach:
In some embodiments, a first nucleic acid duplex can comprise a first double-stranded nucleic acid adaptor. In some embodiments, a second nucleic acid duplex can comprise a second double-stranded nucleic acid adaptor.

Li et al., at paragraph [0072], teaches using a variety of adaptors, including “barcodes adaptors”.  The aspect of a barcode being one that has as an inherent property a “barcode” via the nucleotide sequence is deemed to speak to the “sequencing adapter/adaptor being one that is “recognized by a sequencing device”.  Such is deemed to fairly suggest the “sequencing adapters” encompassed by claim 118.
 
In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the methods of Gefrides et al., Chaubron et al., and Dirks et al., whereby the target nucleic acid comprises an adaptor sequence for to do so would have enhanced the ability to clone and amplify the target sequence.
In view of the well-developed state of the art, said ordinary artisan would have been both amply motivated and would have had a most reasonable expectation of success.

In view of the above analysis and in the absence of convincing evidence to the contrary, claims 115-118 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics.
Claims 122-125 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2016/0046986 A1 (Eltoukhy et al.) and US 2016/0210405 A1 (Rava et al.)

See above for the basis of the rejection as it pertains to the disclosures of Gefrides et al., Chaubron et al., and Dirks et al.

Neither Gefrides et al., Chaubron et al., nor Dirks et al., have been found to teach or suggest the claimed properties of the cell-free circulating nucleic acids.


Eltoukhy et al., at paragraph [0097], teach of a variety of sources of cell-free DNA including serum.  As stated therein:
A bodily fluid can include saliva, blood, or serum. For example, a polynucleotide can be cell-free DNA isolated from a bodily fluid, e.g., blood or serum.  (Emphasis added)

Eltoukhy et al., at paragraph [0287], teaches isolation of DNA by having same bind to a column.  Such is deemed to fairly suggest limitations of claim 128.

While the above showing is deemed to meet limitations of claims 122-124, and 128, it has not been found to fairly suggest using plasma as the source of cell-free nucleic acids.


Rava et al., at paragraph [0789], teach:
[0789] Cell-free DNA was extracted from cell-free plasma by using QIAamp DNA

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time of the invention to use commercially-available kits for isolating cell-free DNA from plasma and to use such in their nucleic acid analysis procedures.
In view of the above presentation and in the absence of convincing evidence to the contrary, claims 122-125 and 128 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2016/0046986 A1 (Eltoukhy et al.) and US 2016/0210405 A1 (Rava et al.)

Claims 126, 127, and 129 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2009/0136938 A1 (Tao et al.).

See above for the basis of the rejection as it pertains to the disclosures of Gefrides et al., Chaubron et al., and Dirks et al.

Neither Gefrides et al., Chaubron et al., nor Dirks et al., have been found to teach or suggest the multiplexing (combining) of samples.
Tao et al., at paragraph [0089], teach the combining of samples so to create a multiplexed sample.  As stated therein:
[0089] In a preferred embodiment of this invention, multiple nucleic acid samples can be combined into a sample multiplex, i.e. pool, and sequenced in parallel in the same run to maximize sample throughput per sequencing run. To achieve this, a DNA tag, comprising one or more nucleotides unique for that sample, is added to the nucleic acid prepared from an individual sample. Typical DNA tags comprise 1 to 10 nucleotides but can extend to any length as long as the tag does not interfere with the ability to determine the sample sequence.  (Emphasis added)

In view of the above showing, it would have been obvious to one of ordinary skill in the art at the time to incorporate the aspect of pooling nucleic acid samples for to do so would “maximize sample throughput per sequencing run”.
In view of the well-developed state of the art, said ordinary artisan would have had a most reasonable expectation of success.
In view of the above presentation and in the absence of convincing evidence to the contrary, claims 126, 127, and 129 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 2009/0136938 A1 (Tao et al.).

Claims 130-133 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 6,696,019 B2 (Laugharn, Jr., et al.) and US 2014/0154286 A1 (Malley et al.).
See above for the basis of the rejection as it pertains to the disclosures of Gefrides et al., Chaubron et al., and Dirks et al.

Neither Gefrides et al., Chaubron et al., nor Dirks et al., have been found to teach or suggest the sources of contamination.

Laugharn, Jr., et al., at column 2, lines 44-56, teach:
The invention also features a method for sterilizing a material initially contaminated with at least one infectious agent selected from the following: a bacterium, a prion, a virus, an infectious nucleic acid, or an infectious protein. The method includes the steps of providing the material at an initial temperature and pressure; and increasing the pressure to an elevated pressure sufficient to sterilize the material. The initial temperature is generally lower than 60.degree. C.

Examples of contaminants that can be destroyed or inactivated by these new methods include, but are not limited to, bacteria, prions, viruses, fungi, protists, nucleic acids, and proteins.


While Laugharn, Jr., et al., teach of destroying bacterial contaminates, they do not teach explicitly of it being or encompassing a parasite.

Malley et al., in paragraph [0159], teach that Mycobacterium tuberculosis is a “bacterial parasite”.
In view of the above showing, the aspect of the contaminant nucleic acids being that of a virus, fungi, as well as that of a parasite is deemed to be fairly suggested.
In view of the above presentation and in the absence of convincing evidence to the contrary, claims 130-133 are rejected under 35 U.S.C. 103 as being unpatentable over Gefrides et al. (“UV irradiation and autoclave treatment for elimination of contaminating DNA from laboratory consumables”, Forensic Science International:  Genetics, 4 (2010) 89-94.) in view of US 2006/0257871 A1 (Chaubron et al.) and US 2006/0246457 A1 (Dirks et al.) as applied to claims 104-114, 119-121, and 134-137 above, and further in view of US 6,696,019 B2 (Laugharn, Jr., et al.) and US 2014/0154286 A1 (Malley et al.).

Response to arguments
At page 6 of the response filed 16 August 2021, hereinafter the response, applicant’s representative traverses the rejection of claim 104 under 35 USC 103(a).  As stated therein:
In the context of the claimed method, the double-stranded adapters allow the contaminating inactivated nucleic acids produced in (a) to be distinguished from the target double-stranded NA present in the sample; this is because the inactivation of the contaminant nucleic acids by heat can prevent or diminish their ability to attach to the double-stranded adapters. This is a novel and unobvious use of double-stranded adapters.
This use of double-stranded adapters to distinguish or mask contaminating nucleic acids from target double-stranded nucleic acids is neither taught nor suggested by any of the cited sections of the references, singly or in combination.

The above argument has been considered and has not been found persuasive.  As can be seen in claim 1, step (a), one is to perform the following:
(a) heating a nucleic acid analysis buffer, wherein the nucleic acid analysis buffer comprises contaminant nucleic acids and wherein the heating lasts for a length of time sufficient to inactivate at least a portion of the contaminant nucleic acids, thereby producing a decontaminated nucleic acid analysis buffer[.]  (Emphasis added)


As can be seen above, it is not the adaptors that inactivate any contaminating nucleic acids, but rather, the act of heating the buffer at a temperature and for a duration that results in “producing 
In view of the above analysis and in the absence of convincing evidence to the contrary, the rejection is maintained.

Conclusion
Objections and/or rejections which appeared in the prior Office action and which have not been repeated hereinabove have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley L. Sisson whose telephone number is (571)272-0751. The examiner can normally be reached Monday to Thursday, from 6:30 AM to 5 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Bradley L. Sisson/Primary Examiner, Art Unit 1634